


110 HR 6863 IH: Government Shutdown Prevention

U.S. House of Representatives
2008-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6863
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2008
			Mr. Hensarling
			 introduced the following bill; which was referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To prevent Government shutdowns.
	
	
		1.Short titleThis Act may be cited as the
			 Government Shutdown Prevention
			 Act.
		2.Amendment to
			 title 31
			(a)In
			 GeneralChapter 13 of title 31, United States Code, is amended by
			 inserting after section 1310 the following new section:
				
					1311.Continuing
				appropriations
						(a)(1)If any regular
				appropriation bill for a fiscal year (or, if applicable, for each fiscal year
				in a biennium) does not become law before the beginning of such fiscal year or
				a joint resolution making continuing appropriations is not in effect, there are
				appropriated, out of any money in the Treasury not otherwise appropriated, and
				out of applicable corporate or other revenues, receipts, and funds, such sums
				as may be necessary to continue any project or activity for which funds were
				provided in the preceding fiscal year—
								(A)in the corresponding regular
				appropriation Act for such preceding fiscal year; or
								(B)if the corresponding regular
				appropriation bill for such preceding fiscal year did not become law, then in a
				joint resolution making continuing appropriations for such preceding fiscal
				year.
								(2)Appropriations and funds made
				available, and authority granted, for a project or activity for any fiscal year
				pursuant to this section shall be at a rate of operations not in excess of the
				lower of—
								(A)the rate of operations provided for in
				the regular appropriation Act providing for such project or activity for the
				preceding fiscal year;
								(B)in the absence of such an Act, the
				rate of operations provided for such project or activity pursuant to a joint
				resolution making continuing appropriations for such preceding fiscal
				year;
								(C)the rate of operations provided for in
				the regular appropriation bill as passed by the House of Representatives or the
				Senate for the fiscal year in question, except that the lower of these two
				versions shall be ignored for any project or activity for which there is a
				budget request if no funding is provided for that project or activity in either
				version; or
								(D)the annualized rate of operations
				provided for in the most recently enacted joint resolution making continuing
				appropriations for part of that fiscal year or any funding levels established
				under the provisions of this Act.
								(3)Appropriations and funds made
				available, and authority granted, for any fiscal year pursuant to this section
				for a project or activity shall be available for the period beginning with the
				first day of a lapse in appropriations and ending with the earlier of—
								(A)the date on which the applicable
				regular appropriation bill for such fiscal year becomes law (whether or not
				such law provides for such project or activity) or a continuing resolution
				making appropriations becomes law, as the case may be; or
								(B)the last day of such fiscal
				year.
								(b)An appropriation
				or funds made available, or authority granted, for a project or activity for
				any fiscal year pursuant to this section shall be subject to the terms and
				conditions imposed with respect to the appropriation made or funds made
				available for the preceding fiscal year, or authority granted for such project
				or activity under current law.
						(c)Appropriations and
				funds made available, and authority granted, for any project or activity for
				any fiscal year pursuant to this section shall cover all obligations or
				expenditures incurred for such project or activity during the portion of such
				fiscal year for which this section applies to such project or activity.
						(d)Expenditures made
				for a project or activity for any fiscal year pursuant to this section shall be
				charged to the applicable appropriation, fund, or authorization whenever a
				regular appropriation bill or a joint resolution making continuing
				appropriations until the end of a fiscal year providing for such project or
				activity for such period becomes law.
						(e)This section shall
				not apply to a project or activity during a fiscal year if any other provision
				of law (other than an authorization of appropriations)—
							(1)makes an
				appropriation, makes funds available, or grants authority for such project or
				activity to continue for such period; or
							(2)specifically
				provides that no appropriation shall be made, no funds shall be made available,
				or no authority shall be granted for such project or activity to continue for
				such period.
							(f)Notwithstanding
				any other provision of this Act, this Act imposes no prohibition on funds being
				expended—
							(1)to prepare or
				publish final regulations regarding a commercial leasing program for oil shale
				resources on public lands pursuant to section 369(d) of the Energy Policy Act
				of 2005 (Public Law 109–58) or to conduct an oil shale lease sale pursuant to
				subsection 369(e) of such Act;
							(2)by the Department of the Interior for the
				conduct of offshore preleasing, leasing and related activities placed under
				restriction in the President's moratorium statement of June 12, 1998, in the
				areas of northern, central, and southern California; the North Atlantic;
				Washington and Oregon; and the eastern Gulf of Mexico south of 26 degrees north
				latitude and east of 86 degrees west longitude; or
							(3)by the Department
				of the Interior to conduct oil and natural gas preleasing, leasing and related
				activities in the mid-Atlantic and South Atlantic planning areas.
							(g)For purposes of
				this section, the term regular appropriation bill means any annual
				appropriation bill making appropriations, otherwise making funds available, or
				granting authority, for any of the following categories of projects and
				activities:
							(1)Agriculture, rural
				development, Food and Drug Administration, and related agencies
				programs.
							(2)The Departments of
				Commerce, Justice, Science, and related agencies.
							(3)The Department of
				Defense.
							(4)Energy and water
				development, and related agencies.
							(5)Financial services
				and general government.
							(6)The Department of
				Homeland Security.
							(7)The Department of
				the Interior, environment, and related agencies.
							(8)The Departments of
				Labor, Health and Human Services, and Education, and related agencies.
							(9)The legislative
				branch.
							(10)Military
				construction and veterans affairs.
							(11)The Department of
				State, foreign operations, and related programs.
							(12)The Departments
				of Transportation, Housing and Urban Development, and related
				agencies.
							.
			(b)Clerical
			 AmendmentThe analysis of chapter 13 of title 31, United States
			 Code, is amended by inserting after the item relating to section 1310 the
			 following new item:
				
					
						1311. Continuing
				appropriations.
					
					.
			
